Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, [26 or 27 November 1780]
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


[November 26 or 27, 1780]
J’avois prié Mr. de chaumont, Monsieur, de me renvoyer Le paquet que je lui avois addresse pour Vous ou de vous redemander les deux lettres qu’il renfermoit; mais il ne m’a renvoye que celle qui le concernoit. Je vous prie, Monsieur, de vouloir bien me renvoyer également La Seconde; je Suis obligé de la mettre sous les yeux du Ministre ce matin à 7. heures.
J’ai l’honneur d’être avec un parfait attachement, Monsieur, votre très-humble et très-obeissant Serviteur.
DE Rayneval
 
Addressed: A Monsieur / Monsieur franklin / ministre plenipre. des Etats / -unis / à Passy de Vergennes
Notation in William Temple Franklin’s hand: Recd Nov. 27. 1780. at 5 OClock A.M.
